 


109 HRES 760 IH: Supporting the goals and ideals of National Clean Beaches Week and recognizing the considerable value of American beaches and their role in American culture.
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 760 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Pallone (for himself and Mr. Shaw) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Supporting the goals and ideals of National Clean Beaches Week and recognizing the considerable value of American beaches and their role in American culture. 
 
 
Whereas coastal areas produce 85 percent of all United States tourism dollars and are the leading tourism destination in America; 
Whereas the National Oceanic and Atmospheric Administration reports that over 50 percent of the population of the United States lives in coastal counties; 
Whereas according to the National Oceanic and Atmospheric Administration, the beaches in these coastal counties provide recreational opportunities for numerous Americans and their families who, together with international tourists, make almost 2 billion trips to the beach each year to fish, sunbathe, boat, swim, surf, and bird-watch; 
Whereas according to the Army Corps of Engineers, United States beaches are a critical driver of the American economy and its competitiveness in the global economy; 
Whereas beaches represent a critical part of our natural heritage and a beautiful part of the American landscape; 
Whereas beaches are sensitive ecosystems, susceptible to degradation and alteration from pollution, untreated sewage, and improper use; 
Whereas members of the government, the private sector, and nongovernmental organizations, along with citizen volunteers, have worked hard to clean up and protect our beaches over the years; 
Whereas great strides have been made in understanding the science of watersheds and the connections between inland areas and coastal waters, and science-based policy should be developed that is commensurate with this knowledge; and 
Whereas a seven day week commencing in June, which is National Great Outdoors Month, and including July 5, will be observed each year as National Clean Beaches Week: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Clean Beaches Week; 
(2)recognizes the value of beaches to the American way of life and the important contributions of beaches to the economy, recreation, and natural environment of the United States; 
(3)encourages all Americans to work to keep beaches, which are a critical part of the natural heritage of the United States, safe and clean for the continued enjoyment of the public;  
(4)expresses a renewed appreciation for the beaches of the United States and an invigorated effort to protect them with updated, integrated policy; and 
(5)encourages individuals to engage in beach cleanup during such National Clean Beaches Week to encourage stewardship and volunteerism along our coastlines. 
 
